           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 1 of 13


 1   ETHAN P. DAVIS
     Acting Assistant Attorney General
 2   MCGREGOR SCOTT
     United States Attorney
 3
     AUGUST FLENTJE
 4   Special Counsel
     WILLIAM C. PEACHEY
 5   Director
     EREZ REUVENI
 6   Assistant Director
     DAVID SHELLEDY
 7   Civil Chief, Assistant United States Attorney
 8   LAUREN C. BINGHAM
     Senior Litigation Counsel
 9   FRANCESCA GENOVA
     JOSHUA S. PRESS
10   Trial Attorneys
             United States Department of Justice
11           Civil Division
12           P.O. Box 868, Ben Franklin Station
             Washington, DC 20044
13           Telephone: (202) 305-0106
             Facsimile: (202) 305-7000
14           e-Mail: joshua.press@usdoj.gov
15   Attorneys for the United States of America
16                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
17

18    THE UNITED STATES OF AMERICA,

19                          Plaintiff,               Case No. 2:18-cv-490-JAM-KJN

20             v.
                                                     PLAINTIFF’S BRIEF PURSUANT TO
21    THE STATE OF CALIFORNIA;                       THE COURT’S JUNE 23, 2020 ORDER
      EDMUND GERALD BROWN JR.,
22    Governor of California, in his Official
      Capacity; and XAVIER BECERRA,
23
      Attorney General of California, in his
24    Official Capacity,

25                          Defendants.

26

27

28
           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 2 of 13



 1           On March 6, 2018, the United States filed suit against the State of California and sought a

 2   preliminary injunction of three statutes: SB 54 (Cal. Gov’t Code § 7284.6), AB 103 (Cal. Gov’t Code

 3   § 12532), and AB 450 (Cal. Gov’t Code § 7285.2 & Cal. Labor Code §§ 90.2 & 1019.2). Compl., ECF
     1; Mot. for PI, ECF 2. SB 54 restricts localities from providing information voluntarily to the federal
 4
     government. AB 103 requires the California Attorney General to inspect local and private facilities
 5
     that contract with U.S. Immigration and Customs Enforcement (ICE) to determine the “conditions
 6
     of confinement,” the “standard of care” and the “due process provided” to detainees, and the
 7
     “circumstances around their apprehension and transfer” to the facility. Cal. Gov’t Code § 12532. AB
 8
     450 prohibits employers from providing “voluntary consent” to an immigration enforcement agent to
 9   enter nonpublic areas of a place of labor or inspect certain documents, requires employers to notify
10   employees of an immigration inspection 72 hours beforehand, and prohibits employers from re-
11   verifying employees’ employment status, subjecting those who violate the laws to civil penalties. Cal.
12   Gov’t Code § 7285.2; Cal. Labor Code §§ 90.2, 1019.2. The United States contends that these laws

13   violate the Supremacy Clause and the doctrine of intergovernmental immunity because they attempt

14   to regulate the federal government and place burdens on the federal government; however, it no longer
     challenges SB 54. See Compl. California moved to dismiss the Complaint. See ECF 77.
15
             This Court denied an injunction for SB 54, AB 103, and the notice provision of AB 450, while
16
     enjoining AB 450’s other provisions. In relevant part here, it held that a de minimis exception applied
17
     to the doctrine of intergovernmental immunity, so the United States’ challenge to AB 103 and AB 450
18
     fails. ECF 193. It then, based on those holdings, granted California’s motion to dismiss without leave
19
     to amend for all but the AB 450 notice challenge. ECF 197. The United States appealed, and the Ninth
20
     Circuit upheld this Court’s ruling except for the provision of AB 103 requiring investigation into the
21
     circumstances of apprehension. In ruling on AB 103, the Ninth Circuit held that there is no “de
22
     minimis exception to the doctrine of intergovernmental immunity,” that “[a]ny economic burden that
23   is discriminatorily imposed on the federal government is unlawful,” and that therefore “[i]n relying on
24   a de minimis exception, the district court applied incorrect law and therefore abused its discretion.”
25   United States v. California, 921 F.3d 865, 883-84 (9th Cir. 2019) (emphasis in original).
26           The Ninth Circuit’s holding that no de minimis exception to intergovernmental immunity
27   applies calls for this Court to reopen and reconsider this Court’s other holdings dismissing AB 103

28
                                                        -1-
          Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 3 of 13



 1   and AB 450’s notice provision.

 2          First, the Ninth Circuit’s reasoning on intergovernmental immunity applies equally to the rest

 3   of AB 103, Government Code § 12532(b)(1)(A)-(B). While the Ninth Circuit upheld this Court’s

 4   decision not to enjoin AB 103’s other provisions, that was because it accepted at the preliminary-
     injunction stage a concession made by the California Attorney General that the California’s “Attorney
 5
     General’s interpretation of ‘due process’ is ... limited ... , and thus does not compel any additional
 6
     inspection requirements beyond those applied to other state facilities.” Id. at 884. The Ninth Circuit
 7
     specifically concluded that Cal. Gov’t Code § 12532(b)(1)(B), which requires “review of the standard
 8
     of care and due process provided” immigration detainees, would only be legal under the
 9
     intergovernmental immunity doctrine if it “duplicate[s] preexisting inspection demands imposed on
10
     state and local detention facilities.” California, 921 F.3d at 884. Defendants have not made that
11
     concession in this Court, and even if they did, how the Attorney General in fact applies that term is a
12
     question of fact not susceptible to adjudication on a motion to dismiss.
13
            Second, this same reasoning from the Ninth Circuit requires reopening the dismissal of AB
14   450’s notice provision, that is, “intergovernmental immunity … attache[s] where a state’s
15   discrimination negatively affect[s] federal activities in some way” but “is not implicated when a state
16   merely references or even singles out federal activities in an otherwise innocuous enactment.” Id. at
17   881. In other words, just because AB 450’s notice provision may not facially discriminate against the
18   federal government enough to justify preliminary injunctive relief, the United States believes that its
19   discriminatory impact creates sufficient burden to violate the intergovernmental immunity doctrine.

20   In any event, factual development is needed to determine if this notice provision burdens the federal

21   government under the Ninth Circuit’s standard.

22          In the alternative, this Court should allow the United States to amend its Complaint on these

23   claims to lay out the burden imposed by these provisions given the new legal principles set out by the
     Ninth Circuit.
24
            A. Background and Procedural History
25
            On March 6, 2018, the United States filed a Complaint arguing that the State of California’s
26
     statutory provisions limiting localities’ sharing of information with the federal government, SB 54;
27

28
                                                      -2-
           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 4 of 13



 1   creating a novel inspection and review scheme for state and private facilities that contract with U.S.

 2   Immigration and Customs Enforcement, AB 103; and placing limitations on businesses’ ability to

 3   voluntarily cooperate with the federal government and requiring them to provide a notice to each

 4   employee of any immigration-agency inspection within 72 hours after receiving notice of that
     inspection, AB 450; violated the Supremacy Clause and the doctrine of intergovernmental immunity.
 5
     Compl., ECF 1; Mot. for PI, ECF 2.
 6
             As relevant here, AB 103, California Government Code § 12532(b)(1)(A)-(B), requires the
 7
     California Attorney General to review the “conditions of confinement” and the “standard of care” of
 8
     federal immigration detainees, as well as the “due process provided to” them. It also requires the
 9
     California Attorney General to review “the circumstances around [aliens’] apprehension and transfer
10
     to the facility.” Cal. Gov’t Code § 12532. And it requires the Attorney General to submit a “report”
11
     on his findings. Id.
12
             AB 450, titled the “Immigrant Worker Protection Act,” prohibits employers from consenting
13
     to immigration agents “enter[ing] any nonpublic areas of a place of labor,” or “access, review, or obtain
14   … employee records” unless “the immigration enforcement agent provides a judicial warrant,” Cal.
15   Gov’t Code § 7285.1(a), (e). It also limited employers’ ability to “reverify the employment eligibility of
16   a current employee at a time or in a manner not required by” the Immigration Reform and Control
17   Act (IRCA). Cal. Lab. Code § 1019.2(a). It further revised California Labor Code § 90.2 to require
18   employers to “provide a notice to each current employee, by posting in the language the employer
19   normally uses to communicate employment-related information to the employee, of any inspections

20   of I-9 Employment Eligibility Verification forms or other employment records conducted by an

21   immigration agency within 72 hours of receiving notice of the inspection.” Id. § 90.2(a)(1). If an

22   employer receives “the written immigration agency notice that provides the results of the inspection,”

23   then he must provide a copy to each “employee identified by the immigration agency inspection results
     to be an employee who may lack work authorization” and each “employee whose work authorization
24
     documents have been identified by the immigration agency inspection to have deficiencies.” Id.
25
     § 90.2(b)(1)-(2).
26
             The United States moved for a preliminary injunction against SB 54, AB 103, and AB 450
27

28
                                                       -3-
          Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 5 of 13



 1   under the Supremacy Clause, arguing that those provisions were obstacle-preempted and violated the

 2   doctrine of intergovernmental immunity. ECF 2. In relevant part, the United States argued that AB

 3   103’s review scheme violated the intergovernmental immunity doctrine because it singled out federal-

 4   government contractors for a separate review scheme. See ECF 2 at 11-23. Similarly, the United States
     argued that AB 450’s restrictions on employer consent and reverification and its notice requirement
 5
     were obstacle-preempted and also violated the intergovernmental immunity doctrine by imposing
 6
     penalties on those who cooperate with federal law enforcement. See id. This Court denied the United
 7
     States’ motion for preliminary injunction with respect to all of its claims concerning for SB 54, AB
 8
     103, as well as AB 450’s notice provision. ECF 193. But this Court enjoined two other provisions of
 9
     AB 450, namely its restriction on employers’ ability to voluntarily consent to immigration inspections
10
     and employee-reverification provision. ECF 193. This was because these provisions imposed
11
     monetary penalties on persons who voluntarily consented to cooperating with the federal government.
12
            Subsequently, this Court granted California’s motion to dismiss all claims but those enjoined
13
     by this Court’s injunction order, without leave to amend, issuing an order consistent with its
14   conclusions as to the preliminary injunction. ECF 197. This Court therefore dismissed the United
15   States’ challenge to the entirety of AB 103, determining that the “minimal burden the reviews place
16   on the facilities does not violate the intergovernmental immunity doctrine.” 2018 WL 3361055, at *1.
17   It also dismissed the United States’ challenge to AB 450’s notice provision because it viewed “[t]he
18   law do[ing] no more than extend[ing] the notice afforded employers—the primary targets of IRCA
19   enforcement actions—to employees” and did not, on its face, affect how employers would choose “to

20   ‘deal with’ immigration enforcement.” Id.

21          The United States appealed, and the Ninth Circuit upheld the injunction as to SB 54, AB 450,

22   and the “due process,” “conditions of confinement,” and “standard of care” provisions of AB 103.

23   United States v. California, 921 F.3d 865 (9th Cir. 2019). The Ninth Circuit rejected this Court’s legal
     analysis of AB 103, holding that “the district court applied incorrect law” in “relying on a de minimis
24
     exception” because “[a]ny economic burden that is discriminatorily imposed on the federal
25
     government is unlawful.” Id. at 884. It thus reversed this Court’s ruling on AB 103’s review of the
26
     circumstances of aliens’ apprehension and transfer. Id. However, it upheld the injunction of AB 103’s
27

28
                                                      -4-
          Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 6 of 13



 1   other provisions. Importantly, it did so because California averred before that Court in the

 2   preliminary-injunction posture that the review schemes were duplicative of those that apply to local

 3   facilities. 921 F.3d at 884-85. At the Ninth Circuit, California “maintained that its Attorney General’s

 4   interpretation of ‘due process’ is indeed as limited as its brief suggests, and thus does not compel any
     additional inspection requirements beyond those applied to other state facilities.” Id. at 884. The Ninth
 5
     Circuit “accept[ed] California’s limited construction” “[i]n the context of this appeal” but “note[d],
 6
     however, that a broader reading” may include review of items “well outside the purview of a state
 7
     attorney general, and not duplicative of the inspection requirements otherwise imposed on California’s
 8
     state and local detention facilities.” Id. at 884-85. The Ninth Circuit also upheld the denial of a
 9
     preliminary injunction because “California maintains that all of AB 103’s requirements duplicate
10
     preexisting inspection demands imposed on state and local detention facilities.” Id. at 884. Because
11
     that appeal centered only on the preliminary injunction, and this Court did not certify the motion to
12
     dismiss for interlocutory appeal, the Ninth Circuit’s ruling did not directly impact this Court’s order
13
     dismissing most of the United States’ claims.
14           The Ninth Circuit affirmed this Court’s denial of a preliminary injunction on AB 450’s notice
15   provision. Its analysis relied upon the distinction between the “federal government [being] incidentally
16   targeted by AB 450” as opposed to whether the United States is “incidentally burdened.” 921 F.3d at 880.
17   This Court’s dismissal was affirmed because of the difference between a facial reference to the federal
18   government, which it held to be nondiscriminatory, whereas that may not be so for discrimination
19   against the federal government in fact: “[W]hile the latter scenario might implicate intergovernmental

20   immunity, the former does not.” Id. As the Ninth Circuit explained in distinguishing between the

21   intergovernmental immunity doctrine and obstacle preemption: “intergovernmental immunity

22   attaches only to state laws that discriminate against the federal government and burden it in some

23   way.” Id. In other words, the Ninth Circuit’s affirmance hinged on its ruling that the doctrine “is not
     implicated when a state merely references or even singles out federal activities in an otherwise
24
     innocuous enactment.” Id. at 881.
25
             The Ninth Circuit thus reversed this Court’s denial of the United States’ motion for
26
     preliminary injunction of California Government Code § 12532(b)(1)(C) because it “both
27

28
                                                       -5-
           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 7 of 13



 1   discriminates against and impermissibly burdens the federal government” and remanded “for further

 2   proceedings consistent with this opinion.” 921 F.3d at 895. The United States sought certiorari, and

 3   the Supreme Court denied it over the dissent of two justices. – S. Ct. – , 2020 WL 3146844 (mem.)

 4   (June 15, 2020).
             B. Argument
 5
             Because the Ninth Circuit’s preliminary-injunction ruling on the intergovernmental immunity
 6
     doctrine has called into question this Court’s de minimis rulings, this Court should revisit its prior
 7
     holdings on both AB 103 and AB 450 because the Court relied on this principle in dismissing those
 8
     claims. First, the United States sufficiently alleged in its Complaint that AB 103 impermissibly imposes
 9
     burdens on the federal government, and that is a question of fact entitled to discovery. Second, the
10
     United States sufficiently alleged that AB 450’s notice provision impermissibly burdens the federal
11
     government in its operation, and this is equally a question of fact that the United States is entitled to
12
     a chance to prove by taking discovery.
13
                     a. Government Code § 12532(b)(1)(A)-(B)
14           The Ninth Circuit’s rejection of this Court’s determination that a de minimis burden to the
15   intergovernmental immunity doctrine exists requires concluding that this Court’s ruling dismissing the
16   United States’ challenges to Government Code § 12532(b)(1)(A)-(B) was incorrect. As explained
17   above, the Ninth Circuit’s affirmance of this Court’s refusal to enjoin those provisions was not based
18   on this Court’s de minimis ruling. Instead, it was based on California’s concession limiting the scope of
19   California Government Code § 12532(b) that its “interpretation of ‘due process’ is indeed as limited

20   as its brief suggests, and thus does not compel any additional inspection requirements beyond those

21   applied to other state facilities.” 932 F.3d at 884-85. The Ninth Circuit “accept[ed] California’s limited

22   construction” “[i]n the context of this appeal” but “note[d], however, that a broader reading” may

23   violate the intergovernmental immunity doctrine. Id. at 884-85. The Ninth Circuit also upheld the
     denial of a preliminary injunction based on California’s assertions that “all of AB 103’s requirements
24
     duplicate preexisting inspection demands imposed on state and local detention facilities.” Id. at 884.
25
     But the United States alleged in its Complaint that these provisions do not “subject facilities housing
26
     civil immigration detainees to the inspection scheme deemed sufficient for other detention facilities,”
27

28
                                                       -6-
           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 8 of 13



 1   but rather “impose[] a new set of requirements specific to facilities housing immigration detainees.”

 2   Compl. ¶ 38. Those allegations must be “accepted as true” at the motion-to-dismiss stage, and reliance

 3   on evidence or admissions provided on appeal at the preliminary-injunction stage would be improper

 4   in ruling on a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Thus, because the Ninth
     Circuit held that any broader reading of the statute than California’s concession may run afoul of the
 5
     intergovernmental-immunity doctrine, if this Court were to reconsider the Complaint anew applying
 6
     those principles, it would not dismiss the United States’ challenge on the basis of a de minimis exception.
 7
     Instead, this Court would need to accept the United States’ factual allegations as true—that the
 8
     statutory scheme places a distinct burden on facilities contracting with the federal government.
 9
     Alternatively, if California’s concession on appeal is made before this Court, the United States should
10
     be able to amend the Complaint in light of the Ninth Circuit’s holdings.
11
             Thus, because the United States’ assertions in the Complaint, accepted as true, would state a
12
     claim upon which relief may be granted, this Court should reconsider its dismissal of the United States’
13
     challenge to AB 103. Factual issues remain as to whether the AB 103 review scheme is indeed
14   duplicative of other review schemes and whether the Attorney General has in fact interpreted “due
15   process” in conformity with those other schemes. There is nothing on the face of AB 103’s
16   “conditions of confinement,” “due process,” or “standard of care” provisions that tethers them to the
17   review scheme that applies to localities’ criminal detainees. Cal. Gov’t Code § 12532. And that statute
18   states that the review includes, but is not “limited to,” those areas. Id. Moreover, there is a factual issue
19   as to whether this review scheme is done to cooperating localities in addition to the review that applies

20   to them as a criminal detention facility, as any additional review burden would violate the

21   intergovernmental-immunity doctrine. In fact, because AB 103 was not enjoined, California has

22   already engaged in review under those provisions and released reports on them. See, e.g., Attorney General

23   Becerra Releases First Report on Immigration Detention Facilities in California, CAL. DEP’T OF JUSTICE (Feb.
     16, 2019), https://oag.ca.gov/news/press-releases/attorney-general-becerra-releases-first-report-
24
     immigration-detention-facilities. Discovery into those reviews, their content, and whether they require
25
     multiple reviews above and beyond what is normally required for those facilities, is necessary to
26
     determine whether they impose “[a]ny economic burden discriminatorily” on the federal government
27

28
                                                         -7-
           Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 9 of 13



 1   in violation of the intergovernmental immunity doctrine. Id. at 883-84. Because the United States

 2   alleges that they do, because California has not made any concessions in this Court about the AB 103

 3   review scheme like it did on appeal, and because California’s assertions that the scheme is duplicative

 4   are not questions of law but rather questions of fact, this Court should reconsider its dismissal of AB
     103 in full.
 5
                     b.   California Labor Code § 90.2
 6
             The Ninth Circuit’s decision also requires reconsidering this Court’s conclusions concerning
 7
     California Labor Code ¶ 90.2.
 8
             As discussed above, this Court dismissed the United States’ challenge to AB 450’s notice
 9
     provision because it viewed “[t]he law [as] do[ing] no more than extend[ing] the notice afforded
10
     employers—the primary targets of IRCA enforcement actions—to employees” and facially did not
11
     affect how employers would choose “to ‘deal with’ immigration enforcement.” 2018 WL 3361055, at
12
     *1. But the United States should be allowed to prove the notice provision’s real-world impact on
13
     employers’ cooperation with federal immigration authorities as compared to other law-enforcement
14   entities. This is especially so where the United States’ theory of intergovernmental discrimination is
15   contingent upon better treatment being provided to other (non-federal immigration) law enforcement
16   agencies. See Compl. ¶ 33 (alleging that “California … does not … compel employers to provide notice
17   to their employees of other efforts to collect information”). Simply put, the United States has alleged
18   that AB 450’s notice provision adversely impacts federal immigration enforcement by singling them
19   out and will operate to make such enforcement more difficult than for other law-enforcement

20   agencies. Cf. Atonio v. Wards Cove Packing Co., Inc., 810 F.2d 1477, 1480 (9th Cir. 1987) (en banc)

21   (“[I]mpact analysis is designed to implement [a] concern with ‘the consequences of [discriminatory]

22   practices, not simply the motivation.’” (quoting Griggs v. Duke Power Co., 401 U.S. 424, 432 (1971)

23   (emphasis in original)).
             This is borne out by the Ninth Circuit’s decision regarding the notice provision. Although the
24
     Ninth Circuit affirmed this Court’s denial of a preliminary injunction, its analysis relied upon the
25
     distinction between the “federal government [being] incidentally targeted by AB 450” as opposed to
26
     whether the United States is “incidentally burdened.” 921 F.3d at 880. The Ninth Circuit affirmed this
27

28
                                                         -8-
          Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 10 of 13



 1   Court because of this difference: “[W]hile the latter scenario might implicate intergovernmental

 2   immunity, the former does not.” Id. The Ninth Circuit explained in distinguishing between the

 3   intergovernmental immunity doctrine and obstacle preemption: “intergovernmental immunity

 4   attaches only to state laws that discriminate against the federal government and burden it in some
     way.” Id. With this standard now clarified by the Ninth Circuit, the United States should be allowed
 5
     to pursue discovery to satisfy both necessary elements—discrimination and burden as caused by AB
 6
     450’s notice provision.
 7
             In this case, United States has consistently maintained that AB 450’s notice provision does not
 8
     merely facially treat federal immigration agencies worse than other law enforcement entities. See, e.g.,
 9
     Compl. ¶ 35 (alleging that the notice provision has “the purpose and effect of interfering with the
10
     enforcement of the INA and IRCA’s prohibition on working without authorization” and “as applied
11
     to private employers, violate the Supremacy Clause by … discriminating against federal immigration
12
     enforcement”); cf. Bostock v. Clayton Cty., 140 S. Ct. 1731, 1740 (2020) (“To ‘discriminate against’ a
13
     person … would seem to mean treating that individual worse than others who are similarly situated.”).
14   Again, because the United States’ assertions in its Complaint must be accepted as true at this stage of
15   litigation, Iqbal, 556 U.S. at 678, it has stated a claim upon which relief may be granted given that the
16   United States cannot prove discriminatory impact on federal law-enforcement efforts without
17   discovery into the notice provision’s actual impact. This Court should therefore reconsider its
18   dismissal of the United States’ challenge to AB 450’s notice provision. And just like discovery into AB
19   103’s review scheme is warranted, so too is discovery into whether the operation of California Labor

20   Code § 90.2 burdens federal immigration enforcement so as to violate the Ninth Circuit’s articulation

21   of the intergovernmental immunity doctrine. 921 F.3d at 880. Because the United States alleges that

22   it does, and because this is a question of fact, this Court should reconsider its dismissal of AB 450’s

23   notice provision.
                     c.   Dismissal Without Leave to Amend
24
             Even assuming the court believes its conclusions in its two orders remain correct
25
     notwithstanding the Ninth Circuit’s decision reversing the preliminary injunction order in part, the
26
     United States respectfully submits that it should be granted the opportunity to amend the Complaint
27

28
                                                       -9-
          Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 11 of 13



 1   with respect to its claims concerning AB 103 and AB 450 in light of the Ninth Circuit’s decision

 2   clarifying the law governing intergovernmental immunity on which this Court’s prior decisions rely.

 3           As noted, this Court dismissed the aforementioned claims in this case without leave to amend,

 4   holding that amendment would be “futile” given its legal holdings because “new allegations will not
     cure the deficiencies in Plaintiff’s Complaint.” ECF 97 at 6. However, as described above, the Ninth
 5
     Circuit’s ruling makes clear that a Complaint that alleges any “additional economic burden exclusively
 6
     on the federal government” would survive a motion to dismiss. 921 F.3d at 884. And a complaint that
 7
     alleges such incremental burdens must be taken as true on a motion to dismiss. Iqbal, 556 U.S. at 678.
 8
     Accordingly, the Court’s prior conclusion that amendment would be futile is no longer correct, and
 9
     so, to the extent that this Court determines that the Complaint still may not state with particularity the
10
     factual allegations in that Complaint, it should grant the United States leave to amend given the
11
     clarified legal standards that apply in this case. Fed. R. Civ. P. 15(a)(2) (“The court should freely give
12
     leave when justice so requires.”); see, e.g., Equal Employment Opportunity Comm’n v. Glob. Horizons, Inc.,
13
     No. 2:11-CV-3045-RMP, 2020 WL 1318792, at *12 (E.D. Wash. Mar. 20, 2020) (noting that the Ninth
14   Circuit required court to allow government to amend complaint after remand of dismissal order); Coles
15   v. Eagle, No. CIV. 09-00167 LEK, 2014 WL 2214046, at *2 (D. Haw. May 27, 2014) (noting
16   amendment after Ninth Circuit remand of summary-judgment order “for further proceedings
17   consistent with its opinion”).
18

19

20

21

22

23

24

25

26

27

28
                                                       - 10 -
         Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 12 of 13


     DATED: August 4, 2020                        Respectfully Submitted,
 1

 2                                                ETHAN P. DAVIS
                                                  Acting Assistant Attorney General
 3
                                                  MCGREGOR SCOTT
 4                                                United States Attorney
 5                                                AUGUST FLENTJE
                                                  Special Counsel
 6

 7                                                WILLIAM C. PEACHEY
                                                  Director
 8
                                                  EREZ REUVENI
 9                                                Assistant Director
10                                                DAVID SHELLEDY
11                                                Civil Chief, Assistant United States Attorney

12                                                LAUREN C. BINGHAM
                                                  Senior Litigation Counsel
13
                                                  /s/ Francesca Genova
14                                                FRANCESCA GENOVA
                                                  Trial Attorney
15

16                                                /s/ Joshua S. Press
                                                  JOSHUA S. PRESS
17                                                Trial Attorney
                                                  United States Department of Justice
18                                                Civil Division
                                                  Office of Immigration Litigation
19                                                District Court Section
20                                                P.O. Box 868, Ben Franklin Station
                                                  Washington, DC 20044
21                                                Phone: (202) 305-0106
                                                  e-Mail: joshua.press@usdoj.gov
22
                                                  Attorneys for the United States of America
23

24

25

26

27

28
                                         - 11 -
         Case 2:18-cv-00490-JAM-KJN Document 230 Filed 08/04/20 Page 13 of 13



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on August 4, 2020, I electronically transmitted the foregoing document to

 3   the Clerk’s Office using the U.S. District Court for the Eastern District of California’s Electronic

 4   Document Filing System (ECF), which will serve a copy of this document upon all attorneys of record.

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    - 12 -
